

115 HR 4483 IH: Federal Insurance Office Abolishment Act of 2017
U.S. House of Representatives
2017-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4483IN THE HOUSE OF REPRESENTATIVESNovember 29, 2017Mr. Mooney of West Virginia (for himself, Mr. Walker, and Mr. Davidson) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo abolish the Federal Insurance Office of the Department of the Treasury, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Insurance Office Abolishment Act of 2017. 2.Abolishment of Federal Insurance Office (a)In generalThe Federal Insurance Office of the Department of the Treasury, and the position of the Director of the Federal Insurance Office, are hereby abolished.
 (b)AmendmentTitle 31, United States Code, is amended— (1)by striking section 313; and
 (2)in the table of sections for subchapter I of chapter 3, by striking the item relating to section 313.
 (c)Treasury authorityThis section, and the amendment made by this section, may not be construed to repeal or otherwise limit any authority of the Secretary of the Treasury with respect matters relating to insurance.
 3.Related amendmentsThe Dodd-Frank Wall Street Reform and Consumer Protection Act is amended— (1)in section 111(b)(2) (12 U.S.C. 5321(b)(2))—
 (A)by striking subparagraph (B); and (B)by redesignating subparagraphs (C), (D), and (E) as subparagraphs (B), (C), and (D), respectively;
 (2)in section 112(d)(2) (12 U.S.C. 5322(d)(2)), by striking any member agency, and the Federal Insurance Office, and inserting and any member agency; (3)in section 165(i) (12 U.S.C. 5365(i))—
 (A)in paragraph (1)(A), by striking and the Federal Insurance Office and inserting and the Secretary of the Treasury; and
 (B)in paragraph (2)(C), by striking and the Federal Insurance Office and inserting and the Secretary of the Treasury; and
 (4)in section 203(a)(1)(C), by striking the Director of the Federal Insurance Office and and inserting and the Secretary of the Treasury and .
			